DETAILED ACTION
This Office action is in response to applicant’s amendments filed 06/13/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 06/13/2022, claim 9 was cancelled, and claims 1 and 5 were amended.  Claims 1-8 and 10, as filed on 06/13/2022, are currently pending and considered below.

Response to Amendment
The specification, and claim objections have been obviated in view of applicant’s amendments and arguments filed 06/13/2022.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 06/13/2022, see below.  The rejections of claims 1, 2, and 6-10 under 35 U.S.C. § 102(a)(2) were withdrawn in view of applicant’s amendments filed 06/13/2022.  However, claims 1, 2, 6-8, and 10, as filed on 06/13/2022, are rejected herein under new grounds, see below.  The rejections of claims 3-5 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments filed 06/13/2022.  However, claims 3-5, as filed on 06/13/2022, are rejected herein under new grounds, see below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2022 was filed after the mailing date of the Non-Final Rejection on 02/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “wherein a proximal end of the arm is coupled to the arm mount, wherein a distal end of the arm corresponds to a cable user origination point, wherein the arm mount permits the arm to pivot vertically, wherein the proximal end of the arm is connected to the exercise machine via the arm mount, wherein the exercise machine is in a compact form in an event that the arm is pivoted vertically until the arm is flush with the exercise machine, wherein the exercise machine is in the compact form in the event whereby the arm is pivoted vertically until the arm is flush with the exercise machine and the distal end of the arm is pointing towards a ground surface, and wherein the arm is positioned straight out from the machine and in an orientation orthogonal to a face of the exercise machine” are recited in lines 4-13.
The limitations render the claim indefinite for the following reasons:
It is unclear whether or not the proximal end of the arm is a structure distinct from applicant’s exercise machine invention as a whole.  For example, in claim 1, lines 4-5, applicant claims that the exercise machine comprises the arm, “wherein a proximal end of the arm is coupled to the arm mount.”  However, applicant claims in claim 1, lines 7-8, that “the proximal end of the arm is connected to the exercise machine via the arm mount.”  Emphasis added.  Refer Figures 4, 8A, and 10A-10C.
It is unclear how the whole of the exercise machine, which comprises the arm (refer to claim 1, lines 4-5, and see above), can be made flush with the arm.  Accordingly, it is unclear whether or not the arm is a structure distinct from applicant’s exercise machine invention as a whole.  Refer to claim 1, lines 8-11: “wherein the exercise machine is in a compact form in an event that the arm is pivoted vertically until the arm is flush with the exercise machine, wherein the exercise machine is in the compact form in the event whereby the arm is pivoted vertically until the arm is flush with the exercise machine.”  Emphasis added.  Refer Figures 4, 8A, and 10A-10C.
It is unclear whether or not, and how, the compact form of the exercise machine is capable of simultaneously comprising the distal end of the arm pointing towards ground surface (claim 1, lines 9-12) and “wherein the arm is positioned straight out from the machine and in an orientation orthogonal to a face of the exercise machine” (claim 1, lines 12-13).  Refer to the specification, as originally filed, paragraphs 00126 and 00138-00139, and Figures 8A and 10A-10C.
It is unclear whether or not positioning the arm “straight out from the machine” is an orientation different from “and in an orientation orthogonal to a face of the exercise machine.”  Emphasis added.  Refer to claim 1, lines 13-14, and the specification, as originally filed, paragraph 00126, and Figure 8A.
Applicant is suggested to amend the limitations in claim 1, lines 4-13, to --- wherein a proximal end of the arm is coupled to the arm mount, wherein a distal end of the arm corresponds to a cable user origination point, wherein the arm mount permits the arm to pivot vertically, wherein the arm is configured to be positioned straight out from the exercise machine in an orientation orthogonal to a face of the exercise machine, and wherein the exercise machine is in a compact form in an event whereby the arm is pivoted vertically until the arm is flush with a vertical portion of the exercise machine and the distal end of the arm is pointing towards a ground surface ---.  Refer to the specification, as originally filed, paragraphs 00126 and 00138-00139, and Figures 4, 8A, and 10A-10C.
Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dalebout (US 2017/0266481).
Regarding claim 1, as can best be understood (refer to the 35 U.S.C. § 112(b) rejections of claim 1, see above), Dalebout discloses an exercise machine (the exercise machine 100/200/300/400/500/600/700/800; Figures 1-8), comprising:
a tension generating device (the resistance mechanism that couples to the cable 130/214/316 (Figures 1-3); paragraph 0040);
an arm mount (the locking plate 126/508; Figures 1 and 5) coupled to the tension generating device (via the cable 130/214/316 (Figures 1-3); paragraph 0040);
an arm (the arm 112/304/502; Figures 1-5) coupled to the tension generating device using the arm mount (the arm 112/304/502 is coupled to the resistance mechanism via the cable 130/214/316 and using the locking plate 126/508; Figures 1-5; paragraph 0040), wherein a proximal end (the proximal end 118; Figure 1; paragraph 0040) of the arm is coupled to the arm mount, wherein a distal end (the distal end 114; Figure 1; paragraph 0040) of the arm corresponds to a cable user origination point (the distal end 132 of the cable 130 is connected to the handle 134; Figure 1), wherein the arm mount permits the arm to pivot vertically (Figures 1-7), wherein the arm is configured to be positioned straight out from the exercise machine in an orientation orthogonal to a face of the exercise machine (refer to the annotated Figure 3, see below), and wherein the exercise machine is in a compact form (as illustrated by the left arm in Figure 2; Figure 7) in an event whereby the arm is pivoted vertically until the arm is flush with the exercise machine (as illustrated by the left arm in Figure 2) and the distal end of the arm is pointing towards a ground surface (as illustrated by the left arm in Figure 2; Figure 7); and


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a cable (the cable 130/214/316; Figures 1-3; paragraph 0040) coupled to the tension generating device via the arm.
Regarding claim 2, Dalebout further discloses wherein the tension generating device is based on at least one of the following: electronic resistance (“electrical input into an electromagnetic unit may produce an output of resistance that can resist the forces exerted by the user through the cable”; paragraphs 0049, 0075, and 0076), pneumatic cylinders, springs, weights, flexing nylon rods, elastics (“The resistance mechanism may include, at least in part, the elastic resistance of the cable.”; paragraph 0049), pneumatics, hydraulics, and friction.
Regarding claim 6, Dalebout further discloses wherein the arm mount permits locking (via the multiple locking openings 128/512 of the locking plate 126/508 and the pin 518; Figures 1 and 5; paragraphs 0040 and 0048).
Regarding claim 7, Dalebout further discloses wherein the locking is based at least in part on a pin (the pin 518; Figures 1 and 5; paragraphs 0040 and 0048).
Regarding claim 8, Dalebout further discloses wherein the arm is adapted to be stowed by pivoting the arm vertically (as illustrated by the left arm in Figure 2; Figure 7).
Regarding claim 10, Dalebout further discloses wherein the exercise machine is adapted to be mounted on a wall (the exercise machine may be leaned up against a wall during storage; paragraph 0059).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dalebout (US 2017/0266481) in view of Rasmussen (US 2008/0051263).
Regarding claim 3, Dalebout discloses the invention as substantially claimed, see above, and further discloses wherein the arm mount permits the arm to pivot vertically at least in part using multiple locking openings and a pin (via the multiple locking openings 128/512 of the locking plate 126/508 and the pin 518; Figures 1 and 5; paragraphs 0040 and 0048).
However, Dalebout fails to disclose: wherein the arm mount permits the arm to pivot vertically at least in part using teeth.
Rasmussen teaches an analogous exercise machine (the functional training exercise assembly 100; Figures 1-8) wherein an arm mount (140; Figures 4 and 6-8) permits an arm (the left 132 together with 198 and 199; Figures 4, 6, and 8) to pivot vertically (Figures 1, 3, 4, 5, and 8) at least in part using teeth (152; Figure 4; paragraph 0039).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the arm mount and corresponding multiple locking openings and pin of Dalebout’s invention such that the arm mount instead comprises teeth to permit the arm to pivot vertically, as taught by Rasmussen, in order to enable the arm to be secured in a greater number of and finer degree of angular positions along the arm mount as the arm is pivoted vertically during use of the exercise machine (Rasmussen: Figure 4).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dalebout (US 2017/0266481) in view of Rasmussen (US 2008/0051263), and further in view of Strom (US 2014/0121071).
Regarding claim 4, Dalebout in view of Rasmussen teaches the invention as substantially claimed, see above, and further teaches that the teeth are slender, elongated, and respectively have a rounded distal end (Rasmussen: 152; Figure 4).
However, Dalebout in view of Rasmussen is silent as to: wherein the teeth are trapezoidal in shape.
Strom teaches an analogous exercise machine (Figures 1, 5, and 6) having teeth that are trapezoidal in shape (the teeth of 216/316 are trapezoidal in shape; Figures 5 and 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teeth of Dalebout’s invention modified in view of Rasmussen such that they are trapezoidal in shape, as taught by Strom, in order to reduce shear forces experienced across longitudinal axes of the teeth during use of the exercise machine for the advantage of reducing the risk of catastrophic failure of one or several of the teeth, and thus the ability to vertically pivot the arm, during use of the exercise machine.
Regarding claim 5, Dalebout in view of Rasmussen, and further in view of Strom, teaches the invention as substantially claimed, see above, and further teaches wherein the teeth are engaged using a compressed spring (Rasmussen: 137; Figure 4; paragraph 0038) and an arm-based lever (Rasmussen: 154 together with 156; Figure 4; paragraph 0039).

Response to Arguments
Applicant’s argument that “the applied references fail to teach or render obvious” the recitations of claim 1, lines 4-13, is unpersuasive.  The examiner addressed every specific claim limitation with citations from the prior art using applicant’s claim language as can best be understood in the context of the 35 U.S.C. § 112(b) rejections of claim 1.  See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784